 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDGround Breakers,Inc.andUnited Mine Workers ofAmericaandUnited Mine Workers of America,District31.Cases 6-CA-17898 and 6-CA-1800130 May 1986DECISION AND ORDERBy MEMBERS DENNIS,BABSON, ANDSTEPHENSOn 31 July 1985 Administrative Law JudgeJamesL.Rose issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and the Charging Partyfiled answering briefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GroundBreakers,Inc.,Clarksburg,West Virginia, its offi-cers,agents, successors,and assigns,shall take theactionset forth in the Order.'The record shows that Willoughbyand Harrisonfiled their firstgrievance on 27 December 1984,not 21 Decemberas the judge incor-rectlystated.2 In adopting the Judge's conclusion that the Respondent unlawfullyrefused to provide the information the Union requested,we rely only onthe Board's decisioninUnited Technologies Corp,274 NLRB 504 (1985),setting forth an employer's obligationto provideinformation relevant toa union's evaluation of employee grievances.We find it unnecessary topass on the judge's discussionof whetherarbitration clauses survive expi-rationof collective-bargaining agreements.Matthew M. Franckiewicz, Esq.,for the General Counsel.RobertM. Steptoe,Esq.,andRichardM. Yurko, Esq.(Steptoe & Johnson),of Clarksburg,West Virginia, forthe Respondent.DECISION 'STATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatterwas tried before me at Clarksburg, West Virginia,on 19 April 1985, on the General Counsel's complaint'which alleged that the Respondent refused togivecer-tain requested information to United Mine Workers of'The charge in Case 6-CA-17898 was filed 22 January 1985. Thecharge in Case 6-CA-18001 was filed 21 February 1985. The consolidat-ed complaint issued 8 March 1985.America and United Mine Workers of America, District31 (the Union), and refused to meet with the Union'sdesignated agent in connectionwitha grievance pro-ceeding, thereby violating Section 8(a)(5) of the NationalLabor Relations Act, 29 U.S.C. § 151 et seq.The Respondent generally denied that it committedany unfair labor practices. In addition, the Respondentcontends that that inasmuch as the information was re-quested subsequent to the expiration of the collective-bargaining agreement between it and the Union, it hadno obligation to furnish the information. The Respondentfurther contends that the collective-bargaining agreementunder which the grievance in question was processedspecifically limits participation at that particular step to acommittee of employees. Therefore, it was appropriatefor the Respondent to refuse to allow the attendance orparticipation of a nonemployee union representative.On the record as a whole, including my observation ofthewitnesses,briefs,and arguments of counsel,I issuethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent is a West Virginia corporation en-gaged in the construction industry doing heavy earthwork, heavy excavation, pipe laying, road work, and rec-lamation.Some of its work is performed in connectionwith coal mine operations. Annually the Respondent per-forms services valued in excess of $50,000 for enterprises,such as Consolidated Coal Company, which themselvesmeet the Board's direct inflow and outflow jurisdictionalstandards.The Respondent admits, and I find, that it is an em-ployer engaged in interstate commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is admitted to be, and I find is, a labor or-ganizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe facts here are largely undisputed. As indicated,the Respondent is a small construction company doingsome, but not all, of its business in connection with coalmine operations.In June1979,and again in February1982, the Respondent signed the collective-bargainingagreement between the Union and the Association of Bi-tuminousContractors, a multiemployerbargaining asso-ciation representing employers engaged in coal mine con-struction. Though not a member of the Association, theRespondent became a party to the Association's contractwith the Union and during the material period its em-ployeeswere represented by the Union and coveredunder the terms and conditions of those contracts.Though somewhat ambiguous from the record, theparties seem to agree that the Respondent's employeeswere covered under the collective-bargaining agreementonly for "union" jobs. For construction projects on280 NLRB No. 14 GROUND BREAKERS, INC.which the Respondent was the successful bidder but notwithin the work jurisdiction as outlined in the collective-bargaining agreement,its terms would not apply. Thus,employees would be paid a wage rate dependent onwhether the projectwas "union"or "non-union," andbenefits would or would not be paid to the various trustfunds on their behalf.The most recent collective-bargaining agreement towhich the Respondent was a party expired on 30 Sep-tember 1984. To the date of thehearing, the Union hadnot approached the Respondent for purposes of negotiat-ing or executing any kind of a successor agreement.RobertWilloughby was first employed by the Re-spondent in early 1982 as a member of the bargainingunit, and thereafter worked on various projects for theRespondent until he was laid off in May 1984.2AfterWilloughby was laid off for what he was toldwas lack of work, he learned that the Respondent wasdoing other jobs and, as a result, came to the conclusionthat he had been treated unfairly by the Respondent.Thus, in December 1984, Willoughby went to the unionhallwith fellow employee Roy Harrison and talked toBusinessAgent Ricky Yanero. Among other things, Wil-loughby told Yanero that on a project which he under-stood was to have been covered under the collective-bar-gaining agreement,he was not paid union scale.Yanero made a brief investigation, checking docu-ments submitted to the Union by the Respondent, andconcluded that sufficient questions were raised concern-ing whether the Respondent had breached the collective-bargaining agreement to investigate further. Thus, on 19December 1984, Yanero wrote the Respondent's presi-dent, John P. Keeley III, and requested certain informa-tion concerning employees of the Respondent during1984, the number of hours they worked on specificprojects, and the like.On 16 January 1985, Keeley responded, stating thatthe Respondent had performed no work at certain minesnamed by Yanero in his letter and, further, that as to theBlacksville project, "work was not performed under thejurisdictionofUnitedMineWorkers of America orunder the 1981 contract."Finally,Keeley stated that because the 1981 contracthad expired, the information requested by Yanero wasnot "relevant to any inquiry by you."Yanero responded to this letter with one dated 21 Jan-uary 1985, again requesting certain information and en-closinga second grievance dated 18 January, filed byWilloughby and Harrison. Willoughby and Harrison hadfiled a grievance on 21 December which had not beenprocessed because, apparently, Respondent's counsel hadadvised that the Respondent was under no obligation todo so.There was no answer by theRespondentto Yanero'sfurther demands of 21 January. However, a grievancemeetingwas arranged by Keeley for 7 February underthe second step of the grievance procedure contained inYOnp 22 of thetranscript there is an indication that he worked untilDecember1964, but this is in error. The transcript is corrected to readDecember 1983.147the expired collective-bargaining agreement (the firststep having apparently been waived as not applicable).By separate letters dated 30 January, Keeley advisedWilloughby and Harrison that the grievancemeetingwould be held on 7 February at the Respondent's shop.On 7 February, Willoughby and Harrison appeared withYanero immediately prior to the scheduled time for themeeting. Keeley, in effect, told Yanero that he would notallow Yanero on the premises nor allow Yanero to par-ticipate inasmuch as step 2 of the grievance procedureprovides only for a meeting between a committee of em-ployees and a representative of management.After somediscussion concerning this,Yanero, along withWil-loughby and Harrison, left.The meeting then proceeded with Edgar Sions, DannyHedrick, and James Straight comprising the employeecommittee,and John Keeley representing the Respond-ent.TheRespondent arguedthatthe grievance was un-timely, to which the employee committee agreed and thegrievance was denied.Inasmuch as both parties agreedon the disposition of the grievance, no further proceed-ingswere taken concerning the claim of Willoughby andHarrison that they had not been recalled to certainnamedprojects in May, June, July, August,and Septem-ber 1984, and were entitled to backpay.B. IssuesThe principalissues inthismatter are:31.Whether the Union was entitled to the informationrequested, notwithstanding that at the time of the requestthe collective-bargaining agreementwhich the Unionsought to police had expired.2.Whether the Respondent was entitled to prohibitthe presence and participation in step 2 of the grievanceprocedure of a nonemployee business representative forthe Union.C. Analysis and Concluding Findings1.Refusing to furnish informationInUnitedTechnologiesCorp.,274NLRB 504, 506(1985), the Board outlined its rule concerning an employ-er'sobligation to give requested information to theunion:It is well established that an employer has an ob-ligation to supply requested information which isreasonably necessary to the exclusive collective-bar-gaining representative'sresponsibilities.NLRB v.Acme IndustrialCo.,385 U.S. 432 (1967);NLRB v.TruittMfg.Co., 351U.S. 149 (1956).Included insuch responsibilities is the processing and evaluatingof employee grievances.The Boardhas held that an3Though denying that the Union was the duly designated representa-tive of its employees,the Respondent presented no facts nor offered anyargument that the Union's status had changed. The Union had been rec-ognized by the Respondent in two collective-bargaining agreements.There are no facts to rebut the presumption that the Union continued inits representative capacityAccordingly, I conclude that the Union con-tinued its status as the representative of employees of the Respondentwithin the meaning of Sec. 9(a) of the Act See,e.g, Stratford VisitingNurses Assn.,264 NLRB 1026(1982). 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployer is obligated to furnish information re-quested for the purpose of handling grievances.United-CarrTennessee,202NLRB 729 (1973);Safeway Stores,236 NLRB 1126 (1978). An actualgrievanceneed not be pending at the time of the in-formation request, nor must the information request-ed clearly dispose of the grievance.Ohio Power Co.,216 NLRB 987, 991 (1975);Los Angeles Chapter,Sheet Metal Contractors,246 NLRB886, 888(1979).The standard for the union's entitlement to the in-formation requested is a liberal, discovery-type testas to whether the information bears upon theunion's determination to file a grievance or is help-ful in evaluating the merits of the grievance and thepropriety of pursuing the grievance to arbitration.Los Angeles Chapter, Sheet Metal Contractors,supra.The information requested by Yanero in this matterclearly falls within the parameters of the Board's analy-sis;and,but for the fact that the collective-bargainingagreementhad expired prior to the time the Union re-quested the information, there would be little argumentthat the Respondent was required to furnish it. Indeed,the Respondent does not contend that the material re-quested by the Union is not ordinarily of the sort re-quired to be furnished.InNolde Bros v. Bakery Workers Local 358,430 U.S.243 (1977), the Supreme Court held that the arbitrationclause of a collective-bargaining agreement survives itsexpiration.Noldedealtwith severance pay, a matterwhich could have become an issue only on the expirationof the collective-bargaining agreement(a fact which theRespondent contends distinguishesNoldefrom the in-stant situation).Nevertheless, it is clear from the Su-preme Court's decision that the procedure by which therights of parties under a collective-bargaining agreementare defined and resolved survives the expiration of theagreement.If ending the collective-bargaining agreement auto-matically extinguished a party's duty to arbitrate griev-ances arising thereunder,then an anomalous situationcould result. As the Chief Justice noted, "Carried to itslogical conclusion that argument would preclude theentry of a post-contract arbitration order even when thedispute arose during the life of the contract but arbitra-tion proceedings had not begun before termination. Thesame would be true if arbitration processes began butwere not completed, during the contract's term."Clearly then, underNolde,a party's duty to abide bythemechanism for resolving grievances does not endwith expiration of the contract. And, it appears in thismatter that the Respondent,though arguing to the con-trary, concedes this point inasmuch as the Respondent infact did meet pursuant to the grievance procedure con-cerning the Willoughby and Harrison grievance of 18January, notwithstanding that the collective-bargainingagreement expired several months before.If the grievance resolution provisions of the collective-bargaining agreement survive its expiration,itnecessarilyfollows that the Union's right to information to deter-mine whether grievances are meritorious and/or whetherarbitration should be pursued, also survives.Itmay well be, as contended by the Respondent, thaton the merits, the grievance of Willoughby and Harrisonwas untimely. Therefore, other grievances would havebeen untimely and arbitration by the Union would nothave been successful.But the possible,even probable,outcome is immaterial to the issue of whether the Re-spondent is required to furnish information so the Unioncan perform its function of representing employees whofile grievances or who might filegrievances.The Re-spondent's duty under the Act is not relieved by show-ing, after the fact,that the Union might not have pre-vailed had it been given the information in a timely fash-ion. Further, the Respondent's defense on the merits wastimeliness.Because there are exceptions to such defenses,it is far from certain that the Respondent would havebeen successful. In any event, by denying the informa-tion to the Union, the process was thwarted.Accordingly, I conclude that by denying the Union'srequest for information,the Respondent violated its bar-gaining obligations under Section 8(a)(5) of the Act.2.DenyingYanero's attendance at the grievancemeetingArticleXXI, "Settlement of Disputes,"of the mostrecent collective-bargaining agreement reads, in materialpart:Section (a) Grievance CommitteeA committee consisting of no more than three (3)employees shall be elected at each project of eachEmployer by the employees of that Employer atthat project. The duties of the grievance committeeshall be confined to the adjustment of disputes aris-ing out of this Agreement that the project manage-ment or the employee or employees fail to adjust.Section (b) Grievance ProcedureShould differences arise between the mine con-struction workers and the Employer as to the mean-ing and application of provisions of this Agreement,or should differences arise about matters not specifi-callymentioned in this Agreement, or should anylocal trouble of any kind arise at the project, an ear-nest effort shall be made to settle such differences atthe earliest practical time.Disputes arising under this agreement shall be re-solved as follows:2. If no agreement is reached between the em-ployee and his foreman, then within five (5) workdays of the foreman's decision, the grievance shallbe presented to the Employer in writing on thestandard grievance form and shall be taken up bythe grievance committee and a representative ofmanagement.If the parties then are unableto agree, step 3 providesthat a representativeof the Union will meet witha repre-sentativeof the Employer. GROUND BREAKERS, INC.Inasmuch as step 2 provides for consideration of agrievance by the employee committee and step 3 pro-vides for the intervention of a designated agent of theUnion, the Respondent argues that the contract thereforeprohibits the presence of a union agent at a step 2 pro-ceeding.InNativeTextiles,246 NLRB 228, 229 (1979), theBoard held, "The right of employees to designate and tobe represented by representatives of their own choosingisa basic statutory policy set forth in Section 7 of theAct, and a fundamental right guaranteed employees bySection 7 of the Act." Thus, for an employer to denyemployees this right by invoking the terms of the collec-tive-bargaining agreement,itmust contain "a clear andunmistakablewaiver of the Union's right to designatewhomever it desires as its representatives for processinggrievances."Absent such a clear and unmistakablewaiver, an employer's refusal to meet with those desig-nated by the union in connection with grievance process-ing is violative of Section 8(a)(5) of the Act.In this case, the language relied on by the Respondentisnot a clear and unmistakable waiver. Step 2 simplystates that the employee committee will meet with a rep-resentativeof the Employer and they will make a deci-sion concerning disposition of the grievance. There isnothing in step 2 which prohibits the presence of a non-employee representative of the Union.The Respondent, in effect, argues that by naming thegrievance committee, the parties necessarily meant to ex-clude all others including the nonemployee representa-tive of the Union. Such an argument scarcely rises to thelevel of "clear and umistakable." As the Board noted inNative Textiles,we are dealing here not so much with amatter of contract interpretation as with a matter of em-ployees' rights under Section 7 of the Act. An employ-ee's right to be represented by a representative of hisown choosing should not be so lightly denied. Here,indeed, had Yanero been allowed to attend the grievancemeeting, it is certainly more than conceivable that his layopinion concerning the timeliness of the grievance withinthe terms of the collective-bargaining agreement mighthave caused the employee committee to have reached aresult different than simply agreeing with Keeley.In any event, since the contract does not specificallylimit the presence of a nonemployee union representativeat a step 2meeting, there was no waiver and I concludethat by refusing attendance to Yanero at the 7 Februarymeeting,the Respondent violated Section 8(a)(5) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondent's business, have a close,intimate, and substantial relationship to trade,traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within themeaningof Section 2(6)and (7) of the Act.V. THE REMEDY149Having concluded that the Respondent engaged in theunfair labor practices found above, I shall recommendthat it be ordered to cease and desist therefrom and takecertain appropriate action designed to effectuate the poli-cies of the Act. I shall recommend that the Respondentbe ordered to furnish the Union the information request-ed by it in its letters of 19 December 1984 and 21 Janu-ary 1985, and to re-refer to step 2 of the grievance pro-cedure under the 1981 collective-bargaining agreementthe 18 January 1985 grievance of Robert Willoughby andRoy Harrison, allowing those employees to designate torepresent them a nonemployee representative of theUnion, and to continue to process this grievance throughthe settlement of disputes procedure of the collective-bargaining agreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Ground Breakers, Inc., Clarksburg,West Virginia, its officers,agents,successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain with United Mine Workers ofAmerica, and United Mine Workers of America, District31, as the exclusive bargaining representative of employ-ees in the following bargaining unit by refusing to fur-nish it with information that it requested which is rele-vant and reasonably necessary to the processing of em-ployee grievances:All employees engaged in coal mine constructionwork covered by the National Coal Mine Construc-tionAgreement between the United Mine Workersof America and the Association of Bituminous Con-tractors;excluding supervisors, foremen, assistantforemen, office clerks, guards, engineering and tech-nical forces and timekeepers.(b)Refusing to allow grievants the right to havepresent at any stage of the processing of their grievancea nonemployee representative of the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies,of the Act.(a)Furnish to the Union all information requested inits letters of 19 December 1984 and 21 January 1985.(b)Post at its office at Clarksburg,West Virginia,copies of the attached notice marked "Appendix."64 If noexceptions are filed asprovided by Sec. 102 46of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec102 48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-posesIf thisOrderis enforced by a judgmentof a UnitedStates court ofappeals,the words in thenotice reading"Posted by Orderof the Nation-Continued 150DECISIONSOF NATIONALLABOR RELATIONS BOARDCopies ofthe notice,on formsprovided by theRegionalDirector for Region 6, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shallbe taken by the Respond-ent to ensurethat the notices are notaltered,defaced, orcovered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date ofthisOrder what steps the Re-spondent has takento comply.al LaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.WE WILLNOT refuse to bargain with United MineWorkers of America, and UnitedMineWorkers ofAmerica, District 31, by refusing to furnish the Unionwith information relevant and necessary to the process-ing of employee grievances under the collective-bargain-ing agreement.WE WILL NOTrefuse to bargain with United MineWorkers of America, and United Mine Workers ofAmerica,District 31,by refusing to allow employees todesignate a nonemployee representativeof the Union tobe present at any step of the grievance procedure.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL furnish UnitedMineWorkers of America,and United Mine Workers of America, District 31, suchinformation as it requested by letters of 19 December1984 and 21 January 1985.GROUND BREAKERS, INC.